UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
PNEUMO ABEX CORPORATION, et al.,          )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                   Civil Action No. 82-2098 (PLF)
                                          )
MARYLAND CASUALTY COMPANY, et al.,        )
                                          )
            Defendants.                   )
__________________________________________)


                                              ORDER

               The parties came before the Court for a status conference on March 11, 2009. On

the basis of representations made by counsel for certain parties at that time, the Court believes

that the parties to three pending motions for summary judgment have not yet fully explored the

possibility of settling some or all aspects of the issues raised by those motions. Accordingly, it is

hereby

               ORDERED that, to permit the parties to engage in good faith settlement

discussions with respect to the matters at issue, the following motions are STAYED until further

order of this Court: Maryland Casualty Company’s Refiled Motion for Summary Judgment

Seeking Defense-Cost Contribution and Prejudgment Interest from Northwestern National

Insurance Company [1816]; Northwestern National Insurance Company’s Refiled Motion for

Summary Judgment Dismissing the Claims Asserted by the Pre-1974 Insurers for Defense Costs

Contribution [1832]; and Whitman Corporation’s Motion for Summary Judgment Seeking

Defense-Cost Contribution and Prejudgment Interest from Northwestern National Insurance
Company [1853]; it is

                FURTHER ORDERED that all concerned parties shall engage in good faith

settlement negotiations with respect to these three motions. The parties may, if they wish,

request a referral to the Court’s Alternative Dispute Resolution Program or to a magistrate judge

to assist in their attempts to settle these motions; and it is

                FURTHER ORDERED that the parties shall file a joint report informing the

Court of the status of their settlement negotiations on or before May 29, 2009.

                SO ORDERED.



                                                /s/_______________________________
                                                PAUL L. FRIEDMAN
                                                United States District Judge

DATE: March 26, 2009




                                                    2